Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-17, and 19-20 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:

Re 1: “wherein each of the light sources emits light in a first wavelength range, and wherein the light correction material layer includes a material which primarily absorbs the light in the first wavelength range or a material which converts light of the first wavelength range into light in a second wavelength range different from the first wavelength range.”

Re 13: “ Page 4 of 11 LL-201908-015-1-USO SMP190399US KSA0563USAppl. No. 17/105,319 Response dated: August 17, 2021Reply to Non-final Office Action dated: May 18, 2021wherein the light correction material layer is interposed between the bottom chassis and the substrate, and wherein the substrate includes a light transmissive material.”

Re 16: “wherein each of the light sources emits light in a first wavelength range, and wherein the light correction material layer includes a material which primarily absorbs the light in the first wavelength range or a material which converts light of the first wavelength range into light in a second wavelength range different from the first wavelength range.”

Re 2-3, 6-12, 14-15, 17, and 19-20: these claims have been allowed by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner




/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875